Citation Nr: 9929155	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
left foot, the lower extremities, and the low back as 
secondary to a left knee disability.  

2.  Entitlement to an increased evaluation for residuals of a 
left knee condition with degenerative changes, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962 
and from May 1984 to May 1985.  He had Reserve service from 
1978 to 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  
In February 1999, the veteran appeared at a hearing in 
Washington, D.C., before the undersigned Member of the Board.  
The issue as to service connection for disabilities of the 
left foot, the lower extremities, and the low back as 
secondary to a left knee disability has been decided.  The 
remaining issue is the subject of the Remand portion of this 
decision.  


FINDING OF FACT

The claim for service connection for disabilities of the left 
foot, the lower extremities, and the low back as secondary to 
a left knee disability, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for disabilities 
of the left foot, the lower extremities, and the low back as 
secondary to a left knee disability.  38 U.S.C.A. § 5107(a) 
(West 1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1997).  
Additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  As is true for all claims, a 
secondary service connection claim must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is plausible or possible is generally 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran claims that his left knee disability had caused 
low back stiffness and pain, a shortened left leg, and a left 
foot disability.  During his February 1999 hearing before the 
undersigned Member of the Board in Washington, D.C., he 
testified that he injured his left knee while on active duty 
and underwent surgery in 1962.  He added that he had had no 
back problems between separation from service in 1962 and 
1966, when he suffered an on-the-job injury.  He contends, 
however, that the surgery on his left knee in service had 
ultimately caused an irregular gait, as well as left leg 
shortening, which, in turn, caused a painful grinding motion 
of his back.  As to the left foot, he stated that while going 
down steps into his storm cellar, the left knee locked and he 
fell.  While falling, he tried to catch himself and hit his 
left foot, bending it backward and stretching the ligaments 
and cartilage.  

The veteran has incurred several on-the-job injuries during 
the course of his employment.  According to his testimony and 
to medical records referencing the incident, the job injury 
in 1966 caused a pinched nerve, for which he was hospitalized 
and put in traction for approximately two weeks.  He stated 
that he had attempted to obtain these records, but those 
earlier records had been destroyed and were no longer 
available.  

In February 1980, a Surgeon's Report, submitted by Charles R. 
Ward, D.C., noted that the veteran had been injured on the 
job the previous month when he was pulling on and lifting 
sheet rock from a stack, hurting his low back, hips, and 
legs.  The diagnosis at that time was acute lumbosacral 
strain with rotation of the right 5th lumbar vertebra, 
causing pressure on the right sacral plexus at the level of 
5-L and sacrum.  

In March 1982, records from Holt-Krock Clinic noted that for 
sixteen years the veteran had complained of back pain, which 
he attributed to a March 1966 industrial accident.  The 
earlier records, however, had shown x-ray evidence of an L5 
spondylolisthesis, most likely Grade I.  The veteran had done 
quite well until two or three weeks ago, when, while putting 
up a ceiling, he was stretching his back and subsequently 
developed continued low back pain.  Recent x-ray reports 
indicated a Grade I spondylolisthesis of L5-S1.  

In August 1982, the veteran sustained another on-the-job 
injury when he strained his neck and shoulder hanging sheet 
rock above his head.  This cervical spine injury is not at 
issue in the present complaint.  

Records from Conrad Kaelin, D.C., of the Kaelin Chiropractic 
Clinic, in December 1983 noted that the veteran's low back 
was still about the same.  In January 1984, Chiropractor 
Kaelin noted that the lumbar spine exhibited a mild right 
curvature without muscle spasm.  A prominent lordosis was 
quite evident in the lumbar spine.  He found, generally, that 
the veteran exhibited very good muscle function throughout 
his entire body and that the weakness was confined to the 
muscles of the cervical and upper thoracic spine area.  

The December 1997 VA orthopedic examination mentioned the 
veteran's long history of low back pain and of multiple 
injuries to the back.  The veteran had apparently enjoyed 
good health until he injured his low back hanging sheet metal 
in the 1960's.  He had been treated conservatively over the 
years by chiropractic adjustments.  He had also seen two 
orthopedists, now deceased.  Presently, he complained of a 
constant nerve pinching, with pain radiating from his back 
into the legs and feet.  During flare-ups of this type, he 
was 100 percent disabled. Any type of manual labor aggravated 
the symptoms.  He stated that he had had multiple other 
injuries since then, but he believed they all related back to 
the 1966 injury.  The diagnosis, corroborated by x-ray 
findings, was chronic lumbosacral strain; spondylolisthesis 
L5; Grade I spondylolisthesis L4-5; degenerative disc 
disease; and degenerative joint disease of the lumbosacral 
spine.  

The most recent records, dated in March 1998, from James W. 
Long, M.D., of Holt-Krock Orthopedics, referred to the 
medical history of long-term back symptoms  beginning in 
about 1966 and continuing off and on since that time.  Dr. 
Long's diagnoses were lumbar spondylosis and degenerative 
disc disease, with nonlocalized right sciatica; Grade I L4-5 
spondylolisthesis, with pars interarticularis defect.  This 
physician commented that the veteran's back symptoms were not 
overtly requiring any treatment and had not had any status 
change at this time.  Back symptoms would be expected to 
continue to some degree.  They could be treated more actively 
when necessary.  

It is undeniable that the veteran has a current lumbosacral 
spine disability.  The crucial issue here, however, is 
causation:  whether this lumbosacral disability was caused by 
the veteran's left knee disability.  Although the veteran has 
been treated for his low back symptoms for many years by 
numerous medical practitioners, none has attributed the low 
back disorder to the service-connected left knee disorder.  
Instead, the general medical consensus appears to be that his 
low back symptoms are due to chronic lumbosacral strain, 
spondylolisthesis, and degenerative joint and disc disease.  

In respect to the claim that the 1962 operative procedure on 
the left knee has caused a shortening of the left leg, the 
veteran is correct in stating that his left leg is somewhat 
shorter than the right.  Although Chiropractor Kaelin, in 
December 1983, having tested the length of the veteran's 
legs, described the veteran's legs as "even," x-ray 
measurements by VA in February 1999 indicated that the right 
iliac wing was approximately one centimeter higher than the 
left iliac wing, which was consistent with the left leg being 
shorter than the right.  Be that as it may, the issue is 
again causation.  No medical practitioner has offered opinion 
that the left knee disorder caused a shortened left leg or 
that a shortened left leg caused symptoms relating to the 
lumbosacral spine.  

As to a left foot injury, VA x-rays in December 1997 showed 
only a calcaneal spur, with a normal distal foot and no 
fractures or arthritic changes present.  Again, there is no 
evidence of any relationship, other than the veteran's 
contentions, between the left knee disorder and any claimed 
disability of the left foot.  

In order to assist the veteran in well-grounding his claim, 
the RO sent him notice in February 1998 stating that he 
needed to provide a medical opinion indicating that his left 
knee condition had caused low back and lower extremity 
problems.  The veteran responded that he had provided all the 
documents available to him.  

Although the veteran may, in all sincerity, believe that his 
left knee condition is the cause of these other orthopedic 
problems, he as a lay person is not competent to provide a 
medical opinion.  Grottveit, 5 Vet. App. at 93.  A question 
centering upon the relationship of one condition to another 
is not a relationship susceptible to informed lay observation 
and, thus for there to be credible evidence of such 
relationship, medical evidence is required.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  Additionally, when the 
claim is for secondary service connection, a claimant must 
provide competent evidence that the secondary condition was 
caused by the service-connected condition.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Accordingly, the claim for service connection for 
disabilities of the left foot, the lower extremities, and the 
low back as secondary to a left knee disability must be 
denied.  

The RO has found this claim not well grounded and, in its 
June 1998 statement of the case, has specifically addressed 
the question of well-groundedness, thus obviating any 
prejudice to the veteran from the omission of the well-
grounded analysis.  Additionally, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  


ORDER

Service connection for disabilities of the left foot, the 
lower extremities, and the low back as secondary to a left 
knee disability is denied. 


REMAND

In reviewing the evidence relating to the issue of residuals 
of a left knee condition with degenerative changes, the 
examination report does not contain sufficient information as 
to be adequate for rating purposes.  Specifically, the 
examiner did not consider, in addition to any consideration 
of the veteran's disability under the diagnostic codes, the 
"functional loss" of a musculoskeletal disability, as 
outlined in 38 C.F.R. §§  4.40, 4.45, and 4.59.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Additionally, the veteran stated at his hearing that that he 
continued to be treated by Conrad Kaelin, D.C., a 
chiropractor, for his knee and his low back.  Since the 
claims file contains no recent records for this chiropractic 
treatment, a remand is necessary to obtain these treatment 
records, as well as records from any other medical providers 
whom the veteran may have seen, including VA physicians.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request from the 
veteran the names and addresses of all 
medical providers whom he may recently 
have seen, whether private or VA, from 
the date of the filing of his claim in 
October 1997 to the present, provided 
that these records have not already been 
submitted.  

2.  After obtaining the proper 
authorization from the veteran, the RO 
should obtain all chiropractic records 
from Conrad Kaelin, D.C., dating from 
October 1997, the date of the claim, to 
the present and incorporate them with the 
claims file.  

3.  The RO should obtain and incorporate 
with the claims file all VA outpatient 
records since February 1999.  

4.   The veteran should be afforded a 
special VA orthopedic examination to 
determine the current severity of his 
service-connected left knee disability.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination for 
proper review of the medical history.  
Any necessary tests or studies, including 
X-rays, should be conducted.  The 
examiner should describe all 
symptomatology specifically due to the 
service-connected left knee disability.  
In accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995), the examination 
report should cover any weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  The examiner should also 
note whether the veteran experiences any 
recurrent subluxation or lateral 
instability and, if so, should provide an 
opinion as to the severity of such 
instability.  The rationale for any 
opinions expressed should be explained.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

